4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 1 of 20 - Page ID # 796




            EXHIBIT B
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 2 of 20 - Page ID # 797



                                                                   Page 1

1                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA
2                                LINCOLN DIVISION
3       CATHERINE PALMER,                   ) CASE NO. 4:19-CV-3084
                                            )
4                        PLAINTIFF,         ) DEPOSITION OF
                                            ) CATHERINE PALMER
5       VS.                                 )
                                            )
6       KCI USA, INC.,                      )
                                            )
7                        DEFENDANT.         )
        -------------------------
8
9
10                       DEPOSITION OF CATHERINE PALMER, taken
11      before Cynthia Craig, Registered Professional
12      Reporter and General Notary Public within and for
13      the State of Nebraska, beginning at 9:24 a.m., on
14      June 4, 2020, at the Community Room, O'Neill,
15      Nebraska, pursuant to the within stipulations.
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 3 of 20 - Page ID # 798



                                                                  Page 34

1       been arrested?
2               A.      No.
3               Q.      This lawsuit is brought pursuant to a
4       federal statute called the Telephone Consumer
5       Protection Act, the TCPA.            Are you familiar with
6       that term?
7               A.      Correct, yes.
8               Q.      Have you made any other claims in the past
9       unrelated to this one for phone calls related to the
10      TCPA?
11              A.      No.
12              Q.      Have you ever declared any type of
13      personal bankruptcy?
14              A.      No.
15              Q.      How about the ranch?
16              A.      No.
17              Q.      Other than talking to your lawyer, what
18      did you do to get ready for this deposition today?
19              A.      I read through the information that
20      Mr. Klinger had sent for me to read through.                  I --
21      back when my printer was working, I had gone online
22      and printed out the invoices from the phone company
23      to see how many calls I had from KCI.               Talking to my
24      husband I guess because he knew how upset I was at
25      the time when it just would not quit.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 4 of 20 - Page ID # 799



                                                                  Page 38

1                       And have you talked to your husband about
2       this lawsuit at all?
3               A.      Some, not a lot.
4               Q.      And --
5               A.      He --
6               Q.      Go ahead, I'm sorry, I interrupted you.
7               A.      I guess I don't really have anything else
8       to say.
9               Q.      Okay.
10              A.      We have discussed it, but not a lot.
11      He -- he just isn't into stuff like that.
12              Q.      What do you mean by that?
13              A.      He knows I'm upset, but what I do about it
14      is my decision.
15              Q.      Okay.     Does he support your decision to
16      bring the lawsuit?
17              A.      Yes.
18              Q.      You told me also that your --
19                              MR. ZALUD:      By the way, before I
20      forget, so, Gary, we'll send a letter, but I'd like
21      to get a copy of the invoices.
22                              MR. KLINGER:        We'll get them over
23      ASAP.
24                              MR. ZALUD:      Yeah, that Mrs. Palmer
25      referenced.

                                   Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 5 of 20 - Page ID # 800



                                                                  Page 40

1               Q.      Other than the invoices we just talked
2       about, do you have any other documents relate -- and
3       I kind of already asked you this, but I want to make
4       sure, do you have any other documents related to the
5       calls that are at issue in this lawsuit?
6               A.      I would have copies of the e-mails I made
7       to KCI to tell them again that they were calling my
8       number instead of this other woman's, and that I had
9       never owed them money, had never used any of their
10      products.
11                      I checked with my landline to see -- it
12      was a toll-free number, so I called them back on
13      that rather than using time off my cell phone
14      because it's not unlimited totally, and, plus, we
15      don't have good coverage at home to -- so I would
16      use my landline to see how many calls I'd placed to
17      them.
18              Q.      And I'm not sure I understand last thing
19      you just said.
20              A.      I called the secretary for the landline
21      number, K & M Telephone, to see if she could tell me
22      how many calls I had placed to their 800 number.
23              Q.      Okay.   And I'm sorry, why did you do that?
24              A.      Just to see how many times I'd called them
25      back.

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 6 of 20 - Page ID # 801



                                                                  Page 65

1              A.       They were until I cleaned up my computer
2       and everything disappeared.              And it's through Gmail,
3       I had a file with them, and that was pertaining to
4       this, and it wiped it out.             And my computer expert
5       guy told me that with Gmail there's no way to get
6       them back.
7              Q.       Do you think you could contact Viaero
8       today and -- I don't mean this exact day, but these
9       days, and ask them for those records, if they would
10      still have them?
11             A.       I would think so.
12             Q.       So Mrs. Palmer, this lawsuit is about
13      phone calls, right?
14             A.       Yes.
15             Q.       I want to ask you some questions about the
16      calls that are at issue I believe in this lawsuit.
17      Do you know -- and these are calls you believe you
18      received from KCI, correct?
19             A.       Yes.
20             Q.       That's what -- that'll be our
21      understanding when I ask you these questions, okay?
22             A.       Okay.
23             Q.       Do you know about how many there were?
24             A.       I would think nine or ten at least.
25             Q.       And what telephone number received these

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 7 of 20 - Page ID # 802



                                                                  Page 69

1       from which number?
2               A.      I probably could at the time.          I no longer
3       remember.
4               Q.      I'm sticking with the first call now, all
5       right?        Who answered that first call?
6               A.      It was a voice message -- or do you mean
7       when I called back.
8               Q.      No, no, when you received the call?
9               A.      I didn't answer it.         I didn't hear it
10      ring.        It was a voice mail, and it left -- it said
11      it was KCI.        I called it back and told them that
12      they had the wrong number, that I didn't know them,
13      I didn't know the lady they were asking for, I
14      didn't owe them any money, I didn't have any of
15      their products.
16              Q.      I'm gonna get to the voice mail message in
17      a second, but I just -- I think I'm clear, but I
18      want to make sure.
19                      So even the first call, you didn't answer
20      that call.        You saw it in a voice mail, didn't
21      recognize it and listened to it?
22              A.      Yes.
23              Q.      And what was -- what is your recollection
24      of what was said on that call, the first call?
25              A.      That it was KCI, they were asking for a

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 8 of 20 - Page ID # 803



                                                                  Page 65

1              A.       They were until I cleaned up my computer
2       and everything disappeared.              And it's through Gmail,
3       I had a file with them, and that was pertaining to
4       this, and it wiped it out.             And my computer expert
5       guy told me that with Gmail there's no way to get
6       them back.
7              Q.       Do you think you could contact Viaero
8       today and -- I don't mean this exact day, but these
9       days, and ask them for those records, if they would
10      still have them?
11             A.       I would think so.
12             Q.       So Mrs. Palmer, this lawsuit is about
13      phone calls, right?
14             A.       Yes.
15             Q.       I want to ask you some questions about the
16      calls that are at issue I believe in this lawsuit.
17      Do you know -- and these are calls you believe you
18      received from KCI, correct?
19             A.       Yes.
20             Q.       That's what -- that'll be our
21      understanding when I ask you these questions, okay?
22             A.       Okay.
23             Q.       Do you know about how many there were?
24             A.       I would think nine or ten at least.
25             Q.       And what telephone number received these

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
 4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 9 of 20 - Page ID # 804



                                                                  Page 66

1       calls?
2              A.       My cell phone number, (402)336-7223.
3              Q.       Did you record in any way any of these
4       calls that you received?
5              A.       No.
6              Q.       And you mentioned -- if I already asked
7       you this, I'm sorry, but you mentioned that -- well,
8       hold on.        There were some calls that you -- you did
9       not answer that went into the -- went into voice
10      mail on a cell phone; is that accurate?
11             A.       Yes, the majority of them.         I'm not sure I
12      ever answered it ringing that I would find the voice
13      mail, and from the -- because I do not like to leave
14      things unfinished, I called back the number they
15      left immediately from my landline phone and told
16      them that they were -- I was not this person, I
17      didn't know who they were, I didn't owe them any
18      money, I had never used any of their equipment, and
19      could they take my number off the calling list, and
20      the lady said yes.
21                      And then the next day or two I had another
22      call, so I called back again, and I said you're
23      still calling this number, I'm not that lady, and
24      can you take my number off the list, and she said I
25      can't do that.        And I said, you put it on there, you

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 10 of 20 - Page ID # 805



                                                                 Page 74

1               Q.      Did you write that down at some point?
2               A.      Yes.
3               Q.      And that would probably be in some of the
4       paperwork that you disposed of?
5               A.      Yes.
6               Q.      So within a couple of days of the first
7       call, you get another call, right?
8               A.      Yes.
9               Q.      And so I'm clear, that was again a call
10      where it rolled directly into the iPhone's voice
11      mail?
12              A.      Yes.
13              Q.      And you heard some beeping, so you
14      listened to it?
15              A.      Whether I heard the beeping then or I just
16      saw it on the message -- messages where it shows
17      what's transpired.
18              Q.      By that, you mean you saw the phone number
19      or some phones have, like, a transcription of the --
20              A.      It has, like, a tape recorder symbol that
21      shows that you have a voice mail.
22              Q.      And then do you remember, did you listen
23      to that voice mail for the second call?
24              A.      Yes, I listened to all of them.
25              Q.      Okay.   I want to stick with the second

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 11 of 20 - Page ID # 806



                                                                 Page 75

1       call if you can distinguish them, but the second
2       call, what was the message on the voice mail?
3               A.      It was the exact same message as the first
4       message, except a different woman's voice saying
5       that -- well, as you used the example Katie, this is
6       Katie.       The name was different.
7               Q.      And who was the caller on the second call?
8               A.      I don't remember their first names, but it
9       was KCI.
10              Q.      And from what number was the caller
11      calling for the second call?
12              A.      The same as the first.
13              Q.      And what the woman said on the call was
14      very similar to what had been said on the first
15      call?
16              A.      Almost verbatim.
17              Q.      So the second call then was received by
18      that 223 cell phone sometime in March or April of
19      2019 then, right?
20              A.      Correct.
21              Q.      Do you remember how long after that -- was
22      there another call after that, after the second
23      call?
24              A.      I received several calls for several
25      months from them.          They would -- it would be, like,

                                   Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 12 of 20 - Page ID # 807



                                                                 Page 76

1       two calls on the same day or on the subsequent day.
2       After the first one, I called back, told them they
3       had the wrong person, the wrong phone number.                  I did
4       that several times.
5                       I asked them to take my number off.            Like
6       I said, the one lady told me they couldn't, and then
7       finally after finding the Web site, I e-mailed them
8       and told them I thought maybe if they had a written
9       record, that that would work.
10             Q.       I --
11             A.       I felt harassed.
12             Q.       Pardon me?
13             A.       I felt harassed.
14             Q.       I might have already asked this, but how
15      did you find the Web site?              Was that when you were
16      in the --
17             A.       Viaero looked it up for me.
18             Q.       We already talked about that, Ms. Hurley
19      looked it up?
20             A.       Right.
21             Q.       Would it be accurate to say that the calls
22      received on cell phone                    that you meant that
23      we're talking about here, did they all say similar
24      things?
25             A.       Yes, very similar.

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 13 of 20 - Page ID # 808



                                                                   Page 81

1       understand you're just estimating, but started in
2       March or April of 2019?
3              A.       Yes.
4              Q.       And when did the -- when do you recall
5       that the calls ended?
6              A.       June.
7              Q.       Of 2019?
8              A.       Yes.
9              Q.       Did any of the calls ever threaten any
10      violence to you?
11             A.       To my bank account.            No, not to me
12      directly.
13             Q.       Any of the calls ever accuse you of a
14      crime?
15             A.       No.
16             Q.       Any of the calls threaten anything to you
17      in any way?
18             A.       No, not personally.
19             Q.       What do you mean by no, not personally?
20             A.       Well, I didn't feel they were going to
21      come after me right in my face, but it was very
22      disturbing to me to keep getting the calls and not
23      be able to stop them.            I was very upset.
24             Q.       Did you -- did you -- you mentioned
25      something about threatening your bank account.

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 14 of 20 - Page ID # 809



                                                                      Page 83

1              A.       William.
2              Q.       -- who gave you the iPhone?
3              A.       Yes.
4              Q.       And what did she have to say about it all?
5              A.       She just sympathized.             She said I don't
6       know what you can do.            You can call them back.
7              Q.       And what's her name?
8              A.       Gloria.
9              Q.       Gloria.    And last name?
10             A.       Stipes.
11             Q.       Stipes.    You said that you had called KCI
12      several times?
13             A.       Yes.
14             Q.       Tell me about the first time you called
15      KCI.
16             A.       I called them, told them I was not
17                  I didn't know                             , I had none of
18      their equipment, I owe them no money and to please
19      take my -- to quit calling.                 I think the second call
20      I told them to take my number off the list.
21             Q.       And the number that you called on those
22      calls, was it always the same number?
23             A.       Yes.
24             Q.       And I think you told me this before, I
25      want to make sure, that was the number you had heard

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 15 of 20 - Page ID # 810



                                                                 Page 84

1       in one or more of the recordings?
2               A.      Yes.
3               Q.      How many of the recordings?
4               A.      However many phone calls I received.
5               Q.      And what did they say back?          What did
6       the -- I want -- let's start with the first call you
7       made.        What did they say back to you on that call?
8               A.      She told me they would, and then I
9       received another call the next day, and she is the
10      lady then I said you put my number on this, you can
11      take it off, and she told me, no, they couldn't.
12              Q.      And did she explain why at all in that
13      conversation?
14              A.      If she said a reason why, I don't know.             I
15      just assumed she was a secretary and she didn't have
16      the authority, but I thought she would pass the
17      message on.
18              Q.      So that's two calls you made back.           Were
19      there others that you made back?
20              A.      Yes.
21              Q.      About how many?
22              A.      I would think five or six at least, and
23      plus numerous e-mails.
24              Q.      We'll look at all the e-mails in a minute.
25      I want to understand the calls.                You think maybe

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 16 of 20 - Page ID # 811



                                                                 Page 93

1       we do not know, and at that time you didn't -- that
2       was before the beauty shop encounter?
3              A.       Correct.
4              Q.       And what does it mean we do not know.              Who
5       is the we?
6              A.       My minor child and my myself, or my child
7       myself, my husband and myself, my whole family,
8       immediate family.
9              Q.       Then you say I've called your number
10      several times asking that this number be removed and
11      I'm getting nowhere.            You've kind of already
12      described that to me?
13             A.       Yes.
14             Q.       That's kind of a summary of what you told
15      me abut the calls you were making back to KCI,
16      right?
17             A.       Yes.
18             Q.       I will con- -- next I will contact the
19      authorities if this harassment doesn't end.                   It
20      eventually ended, right?
21             A.       Yes, after the -- I think it was the
22      second e-mail because we'd received another call.
23             Q.       Which we'll go through.
24                      And what do you mean by harassment?
25             A.       I felt harassed.          I'm a very honest

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 17 of 20 - Page ID # 812



                                                                     Page 94

1       person, I pay my bills.               When I call somebody and
2       tell them something, I expect to be believed.                       I was
3       not believed.            They were wanting equipment I didn't
4       have.        They were wanting money I did not owe them.
5       I would ask them to take my number off, they
6       wouldn't do it.            It went on for months.
7               Q.       And you say we'll contact the authorities,
8       what, did you have some plans to contact some
9       authorities?
10              A.       Not at that point, but I thought maybe
11      that would be enough to make them realize that I was
12      serious.
13              Q.       Okay.     Let's keep going through the e-mail
14      string, all right?            And I think the response is on
15      Page 3.         Tell me when you're there.
16              A.       Yes.
17              Q.       And it looks like you get a response from
18      a guy named Joe Huerta, H-U-E-R-T-A, and it says
19      below his name, KCI, hyphen, KCI Express
20      representative, right?              Do you see that there?
21              A.       Yes.
22              Q.       And he responds to you that same day a
23      couple hours later, right?
24              A.       Yes.
25              Q.       He said, I apologize.             Hello, Cathy.     I

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 18 of 20 - Page ID # 813



                                                                Page 113

1       of use of her cellular or telephone as the calls
2       came in, and the invasion of privacy and intrusion
3       upon her seclusion.
4                       Do you see that?
5              A.       Yes.
6              Q.       So how much of your time was lost?
7              A.       The time it would take to that there was
8       another voice message, to listen to it, to go into
9       that ranch.        Usually I'm outside a lot, go into the
10      house and call from my landline, to my trip up here
11      to O'Neill to talk to Viaero to see what I was doing
12      wrong that I couldn't block the number, that the
13      calls still kept coming even though I had tried to
14      block it, the time on the phone with Mr. Klinger,
15      the various e-mails back and forth between us.                  I
16      read everything at least twice to catch any possible
17      errors or clarify in my own mind.
18                      Was that the question on time?
19             Q.       Yeah, uh-huh.
20             A.       Okay.   It was the main concern in my life
21      last year until my husband had the heart attack.                    It
22      bothered me so much.
23             Q.       And the time you mentioned that you spent
24      with Mr. Klinger, that's all time that occurred
25      after you decided to bring the lawsuit, right?

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 19 of 20 - Page ID # 814



                                                                Page 116

1       at the Viaero store, did you go anywhere else that
2       day downtown here?
3              A.       I don't remember, but I would assume I got
4       groceries anyway because I was here.
5              Q.       How about the little coffee shop down
6       there, did you go to that?
7              A.       It wasn't open then.
8              Q.       It looks pretty new.
9                       The time you spent walking into the house
10      to pick up the landline and call KCI, and the time
11      you spent looking at your phone and listening to the
12      voice mails, what other things did that keep you
13      from doing?
14                           MR. KLINGER:        Object to the form.
15                           THE WITNESS:        Well, I would stop
16      whatever I was doing outside unless it was cattle
17      work because you just don't walk out on that, or if
18      I was in the hay field, I didn't leave the hay
19      field, but I was out in the yard raking the lawn or
20      in any garden, or if it came when I was in the
21      house, I would set down the cell phone, pick up the
22      other phone and call, and practically be shaking
23      because I could not believe that they could keep
24      doing this.
25                      I guess if someone called me and said that

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
4:19-cv-03084-JMG-MDN Doc # 72-2 Filed: 11/17/20 Page 20 of 20 - Page ID # 815



                                                                Page 130
